 1

 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT

 7                                         EASTERN DISTRICT OF CALIFORNIA

 8

 9   SUSAN LYNNE ASHMORE,                                         No. 1:17-cv-01142-GSA
10                            Plaintiff,
11              v.                                                ORDER DIRECTING ENTRY OF
                                                                  JUDGMENT IN FAVOR OF THE
12   NANCY A. BERRYHILL, Acting                                   COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                             AND AGAINST PLAINTIFF
13

14                            Respondent.
15

16
                         I.       Introduction
17
                Plaintiff Susan Lynne Ashmore seeks judicial review of a final decision of the
18
     Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for
19
     disability insurance benefits pursuant to Title II of the Social Security Act. The matter is
20
     currently before the Court on the parties’ briefs which were submitted without oral argument to
21
     the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 13, 16 and 17. Having
22
     reviewed the record as a whole, the Court finds that the ALJ’s decision is based an appropriate
23
     legal standards and supported by substantial evidence. Accordingly, the Court affirms the
24
     Commissioner’s denial of benefits to Plaintiff.
25
     ///
26
27   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
28
                                                                 1
 1                  II.    Procedural Background

 2          On September 4, 2013, Plaintiff filed an application for disability insurance benefits,

 3   alleging disability beginning February 2, 2013. AR 14. The Commissioner denied the

 4   application initially on December 30, 2013, and upon reconsideration on June 3, 2014. AR 14.

 5   On July 23, 2014, Plaintiff filed a timely request for a hearing. AR 14.

 6          Administrative Law Judge Cynthia Floyd presided over an administrative hearing on April

 7   28, 2016. AR 36-72. Plaintiff, represented by an attorney, appeared and testified. AR 36. An

 8   impartial vocational expert, Cheryl Chandler, also appeared and testified. AR 36.

 9          On June 29, 2016, the ALJ denied Plaintiff’s applications. AR 14-30. The Appeals

10   Council denied review on July 5, 2017. AR 1-3. On August 24, 2017, Plaintiff filed a timely

11   complaint seeking this Court’s review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Doc. 1.

12          III.    Factual Background

13                  A.     Plaintiff’s Testimony and Reports

14          Plaintiff (born April 3, 1963) lived with her husband, who had dementia, and their 14-

15   year-old son, who was autistic. AR 41, 47. She had completed a GED and worked at various

16   jobs, including grocery clerk manager and accounting clerk. AR 43, 44-45. She had a driver’s

17   license and drove the family’s vehicles once or twice a week. AR 42-43.

18          Plaintiff stopped working in 2013 when she was unable to recover from a flu-like illness.

19   AR 47. She experienced pain, rashes and bodily swelling, all of which caused her to become

20   emotional and depressed. AR 48. She remained on antidepressants and testified that medication
21   helped relieve her depression. AR 48. However, she still experienced considerable pain (7-8/10)

22   and took Motrin as soon as she awoke. AR 50. Hot showers, ice, and heating pads also helped.

23   AR 50. According to Plaintiff, she experienced only one to three good days a week. AR 54.

24          Plaintiff testified that she avoided narcotic drugs and, despite contrary evidence in the

25   medical records, had never had a problem with alcohol consumption. AR 51-52. She had been

26   diagnosed with fibromyalgia and found Gabapentin helpful, although she could no longer afford
27   it. AR 52.

28
                                                      2
 1           Plaintiff no longer made social plans because she did not know how she might feel on a

 2   future day. AR 54. She still would get up and cook two or three nights a week, but family

 3   members took care of cleaning and laundry. AR 54, 59. Plaintiff never went out alone. AR 59.

 4   As Plaintiff’s husband’s health was deteriorating, a sister-in-law has stepped in to do the grocery

 5   shopping and prepare meals once or twice a week. AR 58-59. Plaintiff’s hand pain resulted in

 6   difficulty gripping objects, such as when opening a jar or lifting heavy objects. AR 58. Plaintiff

 7   was still able to unload the dishwasher, wash and dry clothes, and dust. AR 59.

 8           On a typical day Plaintiff would wake up at 4:30 a.m. to have coffee before waking her

 9   son at 5:00 and helping him prepare for school. AR 55. On most days, Plaintiff would return to

10   bed after the bus picked up her son at 6:30 a.m. AR 55. She would reawaken at 9:00 or 9:30

11   a.m., eat something, and walk outside to watch the family pets before returning to bed for two or

12   three more hours. AR 55. She tried to be up and dressed when her son returned home at 3:00

13   p.m. AR 55. She would visit with her son, watch Dr. Phil,2 and then prepare supper. AR 55-56.

14   Generally, her husband cleared the table and washed the dishes after dinner while Plaintiff

15   returned to bed. AR 56.

16           In her September 25, 2013, adult function report, Plaintiff reported that she had difficulty

17   with memory and concentration exacerbated by her many medications and inability to sleep well.

18   AR 227. Too much sitting or standing resulted in hip and leg pain. AR 227. She was very

19   depressed. AR 227. Her husband took care of cooking and household tasks. AR 228.

20   Depression and pain kept her from socializing and enjoying her prior interest in reading, camping
21   and swimming. AR 231. She could no longer handle stress and had recently felt paranoid. AR

22   233.

23                    B. Third-Party Testimony and Reports (Non-Medical)

24           On September 25, 2013, Plaintiff’s sister-in-law Tomi Husted submitted a third party

25   adult function report. AR 213-221. Ms. Husted reported the Plaintiff was “extremely depressed”

26
     2
      Plaintiff did not have the attention span to watch the complete show but the family recorded television shows so she
27   could watch them again later. AR 56-57.
28
                                                              3
 1   and did not have the social skills to function in a work environment. AR 213. Plaintiff was

 2   sleeping excessively and no longer seemed to care about personal needs and grooming. AR 214-

 3   15. She needed encouragement to do daily chores and refused to go out in public. AR 215-16.

 4   Plaintiff was unable to concentrate and could not do much physically. AR 218. Ms. Husted

 5   described Plaintiff as antisocial, emotional, self-pitying, angry and defensive. AR 218.

 6                  C.      Medical Records and Opinions

 7          Primary care records (AR 316-56, 359-67, 442-578). Plaintiff’s primary care physician

 8   was Kevin Wingert, M.D., at Community Medical Providers-Clovis. In March 2013, nurse

 9   practitioner Jessica Stendel, MSN, FNP, noted that Plaintiff experienced hyperlipidemia, anxiety,

10   depression, problems with smell, and bronchospasms from smoking. In August 2013, Plaintiff

11   complained of muscle aches throughout her body and was experiencing bodily swelling. Nurse

12   Stendel diagnosed fibromyalgia and fatigue, and referred Plaintiff to physiatrist Carwile LeRoy,

13   M.D., for her fibromyalgia.

14          Clinical psychologist Jeni-Ann Kren, Ph.D., provided Plaintiff’s counselling. On

15   February 15, 2013, Dr. Kren advised Plaintiff’s primary care providers that Plaintiff remained

16   depressed, experiencing daily crying, difficulties with motivation and feelings of hopelessness.

17   Dr. Kren had doubled Plaintiff’s antidepressant medication on February 13, 2013, and

18   recommended that Plaintiff remain off work for another week. If Plaintiff had not stabilized by

19   then, she should be referred to a psychiatrist for further evaluation. On February 21, 2013, Dr.

20   Kren reported that Plaintiff remained significantly depressed and should be referred to a
21   psychiatrist for evaluation of medication.

22          Psychiatric Treatment (AR 378- 91, 405-09, 423-41, 625-40). Psychiatrist Lana

23   Williams, M.D., treated Plaintiff at House Psychiatric Clinic, Inc. from March 2013 to January

24   2015. At the initial interview Plaintiff complained of depression, characterized by poor sleep,

25   decreased appetite, low energy and excessive guilt, but could not identify a specific trigger.

26   Despite therapy, Plaintiff felt weak, helpless, hopeless and worthless. She had little concentration
27   and could not function. Her primary care physician had prescribed 100 mg. of Zoloft and her

28
                                                      4
 1   therapist increased the dose to 300 mg., but Plaintiff found the higher dose intolerable and took

 2   only 100 mg. Dr. Williams discontinued Zoloft and prescribed Prozac. She also prescribed

 3   Restoril to help Plaintiff sleep.

 4            As treatment continued, Plaintiff showed minimal improvement despite trials of various

 5   medications. At times, Plaintiff expressed suicidal thoughts but had no intent, plan or means. At

 6   some appointments Plaintiff felt a little better; at others, she felt depressed, sad, irritable and

 7   angry.

 8            Plaintiff returned to House Psychiatric Clinic on January 22, 2016, complaining of

 9   depression, anxiety and sleep issues. Her doctor prescribed Wellbutrin.

10            Physiatrist (AR 397-400). On September 10, 2013, Plaintiff saw rehabilitative medicine

11   specialist E. Carwile LeRoy, Jr., M.D. , for a consultation about symptoms attributed to

12   fibromyalgia. Plaintiff doubted the diagnosis. Following an examination, Dr. LeRoy opined that

13   Plaintiff’s symptoms were consistent with fibromyalgia but that he needed to rule out

14   polymyostitis and latent viral infections such as EBV, hepatitis, CMV and Lyme.

15            By a second appointment on October 29, 2013, testing had ruled out the various

16   alternative diagnoses. Although Dr. LeRoy could identify tender points, Plaintiff displayed

17   independent ambulation, had a full range of motion in her major muscle group and reported no

18   diminution of sensation or motor [sic]. The doctor prescribed Lyrica and asked Plaintiff to return

19   in a month with all of her pill bottles. The record includes no further reports from Dr. LeRoy.

20            Dr. Kren’s report (AR 370-72). On October 9, 2013, Dr. Kren provided a written report
21   to Defendant. From January 18 through December 28, 2006, Dr. Kren had treated Plaintiff for

22   depression arising from Plaintiff’s role as a caretaker to family members with cancer and several

23   step-grandchildren. By July 2006, Plaintiff continued to complain of significant depression and

24   social isolation despite weekly therapy and prescription treatment with two antidepressants. Dr.

25   Kren referred Plaintiff to a psychiatrist and did not treat Plaintiff again until October 2006, when

26   Plaintiff reported that she had stopped all medications, become more active, and was cleaning her
27   house obsessively. Plaintiff was also binge drinking, so treatment shifted its focus to

28
                                                        5
 1   discontinuing Plaintiff’s alcohol consumption. Plaintiff requested a determination that her

 2   emotional symptoms precluded her returning to her work as a grocery clerk. When Plaintiff did

 3   not return to work, her treatment ended because she lacked insurance.

 4           Plaintiff returned to see Dr. Kren on February 8, 2013. She had never returned to her

 5   grocery clerk position but had been working for Fresno County as a billing clerk until her primary

 6   care provider had given her a “disability.” Plaintiff sought help for depression and anxiety arising

 7   from a dysfunctional family situation and Plaintiff’s inability to say “no.” She complained of

 8   daily crying, low motivation, feeling overwhelmed, panic attacks and disturbed sleep. Plaintiff

 9   was regularly consuming alcohol. Plaintiff scored 51 on the Centers for Epidemiological

10   Services Depression Scale, indicating some depressive symptoms.

11           Treated weekly for two months, Plaintiff’s symptoms escalated rather than improved. At

12   the same time, a psychiatrist treated Plaintiff with medication in an attempt to stabilize her

13   symptoms. After cancelling appointments for several weeks, Plaintiff returned for one more

14   session at which Dr. Kren referred her to a Twelve Step program. Plaintiff cancelled all further

15   appointments because she had been terminated from her job and lost her insurance.

16           Dr. Kren diagnosed:

17           Axis I:           296.33           Major Depression, Recurrent, moderate
                               305.0            Alcohol Abuse
18
             Axis II:          301.9            Personality Disorder Not Otherwise Specified, Borderline
19                                              Traits
20           Axis III:                          Deferred to M.D.

21           Axis IV:                           Psychosocial and Environmental Problems:
                                                Dysfunctional family situation.
22
             Axis V:                            Current GAF: 55, Highest GAF part year: 60
23

24           AR 371.3

25
     3
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
26   and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
     Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 51-60 corresponds
27   to moderate symptoms or moderate difficulties in social, occupational, or school functioning. Id. at 32-35.
28
                                                             6
 1          Dr. Kren cautioned that because she had not treated Plaintiff for five months, her report
 2   did not necessarily reflect Plaintiff’s current mental health status. She concluded:
 3

 4                  At the time she was seen, she was demonstrating significant stress
                    from a dysfunctional family situation. She was also engaging in
 5                  poor coping behaviors such as excessive drinking. Her symptoms
                    tended to worsen when a determination needed to be made about
 6                  whether she required more time off work. Her symptoms appeared
                    to be situational and not indicative of a permanent disability.
 7
                    AR 371-72.
 8          Agency opinions. After reviewing Plaintiff’s initial application for disability insurance
 9   benefits, Defendant identified Plaintiff’s severe impairments to be affective disorders (primary
10   impairment), COPD (secondary impairment), and fibromyalgia. AR 79. Other impairments
11   included gastrointestinal disorders, personality disorders, and alcohol or substance addiction
12   disorders. AR 79.
13          On November 5, 2013, agency physician H. Amado, M.D., found that although Plaintiff
14   had mental health impairments intertwined with physical health problems, family and social
15   stresses contributed a significant situation component. AR 80. Dr. Amado opined that Plaintiff’s
16   mental health impairments were “fairly benign” with Plaintiff’s being symptomatic but stable.
17   AR 80. Accordingly, the doctor concluded that Plaintiff was capable of performing unskilled
18   work in a low-stress nonpublic venue. AR 80.
19          On reconsideration, agency physician E. Murillo, M.D., generally agreed with Dr. Amado.
20   AR 98. On May 23, 2014, Dr. Murillo opined that Plaintiff had moderate limitations in
21   understanding and remembering detailed instructions; carrying out detailed instructions;
22   completing a normal workday and workweek without interruption from psychologically based
23   symptoms; performing at a consistent pace without an unreasonable number and length of rest
24   breaks; interacting appropriately with the public; getting along with peers without distracting
25   them or exhibiting behavioral extremes; responding appropriately to changes in the work setting.
26   AR 102-03.
27

28
                                                      7
 1          On June 2, 2014, agency physician S. Amon, M.D., opined that Plaintiff could lift and

 2   carry fifty pounds occasionally and 25 pounds frequently; stand, walk, or sit six hours in an eight-

 3   hour work day; and push and pull in accordance with lift and carry limitations. AR 100. Plaintiff

 4   could frequently climb ramps or stairs, stoop, kneel and crouch, and occasionally crawl and climb

 5   ladders, ropes, and scaffolds. AR 100. Although left and right overhead reaching were limited,

 6   Plaintiff could perform unlimited handling, fingering and feeling. AR 100-01. She should avoid

 7   concentrated exposure to fumes, odors, dusts, gases and poor ventilation. AR 101.

 8          Consultative Psychiatric Examination (AR 412-15). On May 4, 2014, psychiatrist Soad

 9   Khalifa, M.D., conducted a comprehensive psychiatric examination. Plaintiff presented various

10   somatic complaints with related symptoms of depression. She told Dr. Khalifa that she had

11   depression for two years as well as anxiety with nervousness and negative thinking. She denied

12   anger, alcohol problems or suicidal or homicidal thoughts. Concentration, persistence and pace

13   were good. Dr. Khalifa diagnosed:

14          Axis I:         Dysthymic disorder
                            Alcohol abuse by history, in partial remission
15
            Axis II:        Deferred
16
            Axis III:       Joint pain, numbness in the feet and hands, swelling in the joints, history of
17                          diagnosis of fibromyalgia, history of hysterectomy for tumors, history of
18                          being on hormones and she continues to be on the hormone patch
            Axis IV:        Physical issues
19
                            Resigned from her job February 2014
20
            Axis V:         GAF =55-60
21
            AR 414.
22
            The doctor opined:
23
                      She should be able to perform simple task[s]. She will have
24                    difficulty performing detailed tasks because of her depressive
                      symptoms and anxiety symptoms, excessive sleeping, pain and
25                    limited social skills.

26   ///

27   ///

28
                                                      8
 1                  For the above reasons, she will have difficulty accepting
                    instructions, performing work activities, maintain[in]g regular
 2                  attendance or dealing with the stress in the workplace.

 3                  AR 414-15.

 4          Consultative Orthopedic Examination (AR 418-22). On May 17, 2014, orthopedist

 5   Dale H. Van Kirk, M.D., prepared a comprehensive orthopedic evaluation. After a physical

 6   examination, the doctor diagnosed (1) chronic cervical musculoligamentous strain/sprain, likely

 7   associated with degenerative disk disease; (2) chronic rotator cuff tendonitis of the shoulders

 8   bilaterally; and elements of fibromyalgia. The doctor noted, “The etiology of the hypersensitivity

 9   of the skin of the upper extremities and lower extremities is not obvious at this point in time.”

10   AR 422.

11          Dr. Van Pelt opined that Plaintiff was able to stand and/or walk for six hours in an eight-

12   hour work day; sit without limitation; lift and carry 20 pounds occasionally and 10 pounds

13   frequently; and was limited to frequent postural and manipulative activities. Because cold

14   weather exacerbated her symptoms, Plaintiff should not work in a cold or damp environment.

15          Valley Health Team (AR 593-617). On October 14, 2015, Plaintiff had an initial

16   examination at Valley Health Team to establish care. Her last physical examination had been two

17   years earlier. Plaintiff stated that she was taking no medications and that she did not like sedating

18   medications or narcotics. She recounted a history of lupus, fibromyalgia, psoriasis and

19   hyperlipidemia.

20          IV.     Standard of Review

21          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

22   Commissioner denying a claimant disability benefits. “This court may set aside the

23   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

24   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

25   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

26   within the record that could lead a reasonable mind to accept a conclusion regarding disability

27   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

28
                                                       9
 1   than preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

 2   omitted). When performing this analysis, the court must “consider the entire record as a whole

 3   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

 4   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 5   omitted).

 6          If the evidence reasonably could support two conclusions, the court “may not substitute its

 7   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 8   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

 9   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

10   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

11   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

12          V.      The Disability Standard

13                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
14                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
15                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
16                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
17                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
18                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
19                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
20
                    42 U.S.C. §1382c(a)(3)(B).
21
            To achieve uniformity in the decision-making process, the Commissioner has established
22
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
23
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
24
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.920(a)(4). The ALJ must consider
25
     objective medical evidence and opinion testimony. 20 C.F.R. §§ 416.927; 416.929.
26
     ///
27

28
                                                     10
 1            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

 2   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

 3   medically determinable “severe impairments,” (3) whether these impairments meet or are

 4   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

 5   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

 6   perform his/her past relevant work, and (5) whether the claimant had the ability to perform other

 7   jobs existing in significant numbers at the national and regional level. 20 C.F.R. §§ 416.920(a)-

 8   (f).

 9            VI.    Summary of the Hearing Decision

10            Using the Social Security Administration’s five-step sequential evaluation process, the

11   ALJ determined that Plaintiff did not meet the disability standard. AR 18-30. The ALJ found

12   that Plaintiff had not engaged in substantial gainful activity since February 2, 2013. AR 18.

13   Plaintiff’s severe impairments were lupus, fibromyalgia, chronic rotator cuff tendonitis of both

14   shoulders, and chronic cervical musculoligamentous sprain/strain. AR 18. The severe

15   impairments did not meet or medically equal one of the listed impairments in 20 C.F.R. Part 404,

16   Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525 and 404.1526). AR 20. The ALJ

17   concluded that Plaintiff had the residual functional capacity to perform light work as defined in

18   20 C.F.R. 404.1567(b) except lift and carry 20 pounds occasionally and ten pounds frequently;

19   sit, stand, and walk for six hours in an eight-hour work day; and frequently climb, kneel, crouch,

20   crawl, balance, handle, finger and feel. AR 20. Plaintiff was capable of perform her past relevant
21   work as an accounting clerk. AR 28. Accordingly, the ALJ found that Plaintiff was not disabled.

22   AR 30.

23            VII.   Failing to Characterize Plaintiff’s Mental Impairments as
                     Severe Impairments Was Not Reversible Error
24
              Plaintiff contends that the ALJ erred in failing to categorize her mental impairments as
25
     severe at step two. Defendant counters that the ALJ did not deny Plaintiff’s application by
26
     ///
27

28
                                                      11
 1   finding Plaintiff’s mental health impairments not severe at step two. The Court agrees with

 2   Defendant.

 3          At step two, the Commissioner determines whether the claimant has a medically severe

 4   impairment or combination of impairments. Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987); 20

 5   C.F.R. §416.920(a)(4)(ii). An impairment is a medically determinable physical or mental

 6   impairment or combination of physical or mental impairments. 20 C.F.R. § 416.902(f). If a

 7   claimant does not have an impairment or combination of impairments which significantly limit

 8   the claimant’s physical or mental ability to do basic work activities, the Commissioner will find

 9   that the claimant does not have a severe impairment. 20 C.F.R. § 416.920(c).

10           “The step-two inquiry is a de minimus screening device to dispose of groundless

11   claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). “It is not meant to identify the

12   impairments that should be taken into account when determining the RFC.” Buck v. Berryhill,

13   869 F.3d 1040, 1048-49 (9th Cir. 2017). An impairment or combination of impairments can be

14   found ‘not severe’ only if the evidence establishes a slight abnormality that has no more than a

15   minimal effect on an individual[‘]s ability to work.” Id. at 1290; SSR 85-28. “[T]he severity

16   regulation is to do no ‘more than allow the Secretary to deny benefits summarily to those

17   applicants with impairments of a minimal nature which could never prevent a person from

18   working.’” SSR 85-28 (quoting Baeder v. Heckler, No. 84-5663 (3d Cir. July 24, 1985)).

19          Even if an individual impairment is not sufficiently serious to prevent a person from

20   working, an ALJ must consider the combined effect of all of the claimant’s impairments on
21   his/her ability to function as well as considering the claimant’s subjective symptoms, such as pain

22   or fatigue. Smolen, 80 F.3d at 1290. “If such a finding is not clearly established by medical

23   evidence, however, adjudication must continue through the sequential evaluation process.” SSR

24   85-28. The ruling warned:

25                  Great care should be exercised in applying the not severe
                    impairment concept. If an adjudicator is unable to determine
26                  clearly the effect of an impairment or combination of impairments
                    on the individual’s abilities to do basic work activities, the
27                  sequential evaluation process should not end with the not severe
28
                                                     12
 1                   evaluation step. Rather, it should be continued. In such a
                     circumstance, if the impairment does not meet or equal the severity
 2                   level of the relevant medical listing, sequential evaluation requires
                     that the adjudicator evaluate the individual’s ability to do past work,
 3                   or to do other work based on the consideration of age, education,
                     and prior work experience.
 4
                     SSR 85-28.
 5
            For example, Ms. Smolen suffered from childhood cancer that resulted in the loss of one
 6
     kidney, loss of part of her left lung, changes in her remaining lung tissue, mild anemia,
 7
     suppression of bone marrow production, and spinal scoliosis, all of which led to severe fatigue
 8
     and back pain. Smolen, 80 F.3d at 1290. The ALJ found only a single severe impairment, “slight
 9
     scoliosis,” which limited her ability to walk and sit. Id. The step two analysis disregarded Ms.
10
     Smolen’s subjective symptoms when determining severity. Id. The Ninth Circuit rejected the
11
     step two analysis: “Having found Smolen to suffer from only one “severe” impairment at step
12
     two, the ALJ necessarily failed to consider at step five how the combination of her other
13
     impairments—and resulting incapacitating fatigue—affected her residual functional capacity to
14
     do work.” Id. at 1291.
15
            Plaintiff’s situation is distinguishable. After finding that Ms. Smolen had only one
16
     “severe” impairment at step two, the ALJ failed to consider at step five “how the combination of
17
     her other impairments—and resulting incapacitating fatigue—affected her residual functional
18
     capacity to do work.” Smolen, 80 F.3d at 1291. Despite finding at step two that Plaintiff’s
19
     mental health issues were not severe impairments individually or in combination, the ALJ in this
20
     case proceeded to carefully consider the evidence relating to Plaintiff’s mental health
21
     impairments in her determination of Plaintiff’s residual functional capacity at steps four and five.
22
     See AR 23-28.
23
            “In assessing RFC, the adjudicator must consider limitations and restrictions imposed by
24
     all of an individual’s impairments, even those that are not ‘severe.’” Buck, 869 F.3d at 1049
25
     (quoting Titles II & XVI: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8p)
26
     (internal quotations omitted). As a result, a claimant’s residual functional capacity should be the
27

28
                                                       13
 1   same whether or not certain impairments are considered severe. Buck, 869 F.3d at 1049.

 2   Because the ALJ fully considered Plaintiff’s mental health impairments in determining her

 3   residual functional capacity,4 any error attributable to the ALJ’s determination that Plaintiff’s

 4   mental health issues were not severe impairments was harmless.

 5            VIII. The ALJ Provided Clear and Convincing Reasons for
                    Rejecting Plaintiff’s Pain Testimony
 6

 7            Plaintiff contends that the ALJ erred in failing to provide clear and convincing reasons for

 8   rejecting Plaintiff’s pain testimony, particularly in light of Plaintiff’s excellent work history. The

 9   Commissioner responds that the ALJ appropriately concluded that Plaintiff’s testimony was not
10   consistent with the record. The Court finds that the ALJ appropriately considered Plaintiff’s
11
     credibility in the context of the record as a whole.
12
              An ALJ is responsible for determining credibility, resolving conflicts in medical
13
     testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
14

15   Determining the extent to which a claimant is credible is the province of the ALJ, who must

16   consider the record as a whole in reaching his/her conclusion. See Valentine v. Comm’r, Soc. Sec.

17   Admin., 574 F.3d 685, 693(9th Cir. 2009); SSR 16-3p. The ALJ’s findings of fact must be
18
     supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990).
19
              An ALJ performs a two-step analysis to determine whether a claimant’s testimony
20
     regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014
21
     (9th Cir. 2014); Smolen, 80 F.3d at 1281. First, the claimant must produce objective medical
22

23   evidence of an impairment that could reasonably be expected to produce some degree of the

24   symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80 F.3d at 1281-1282. In this
25   case, the first step is satisfied by the ALJ’s finding that Plaintiff’s “medically determinable
26   4
       Because the ALJ fully considered the evidence of record in the course of determining Plaintiff’s residual functional
     capacity at step four, this Court need not address Plaintiff’s contentions relating to the sufficiency of the medical
27   record to prove that Plaintiff’s mental health impairments were severe at step two.
28
                                                              14
 1   impairments could reasonably be expected to produce the alleged symptoms.” AR 21. The ALJ
 2   did not find Plaintiff to be malingering.
 3
            If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may
 4
     reject the claimant's testimony regarding the severity of his symptoms only if he makes specific
 5
     findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at 1014-15;
 6

 7   Smolen, 80 F.3d at 1281. “If the ALJ finds that the claimant's testimony as to the severity of her

 8   pain and impairments is unreliable, the ALJ must make a credibility determination with findings

 9   sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit
10   claimant's testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002).       “[T]he ALJ must
11
     identify what testimony is not credible and what evidence undermines the claimant’s complaints.”
12
     Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995). It is not sufficient for the ALJ to make
13
     general findings; he must state which testimony is not credible and what evidence in the record
14

15   leads to that conclusion. Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993); Bunnell, 947 F.2d

16   at 345-346. “[A] reviewing court should not be forced to speculate as to the grounds for an

17   adjudicator’s rejection of a claimant’s allegations of disabling pain.” Bunnell v. Sullivan, 947
18
     F.2d 341, 346 (9th Cir. 1991).
19
            The ALJ began her residual functional ability analysis by finding that Plaintiff’s testimony
20
     was not fully consistent with the medical evidence. AR 21. To support this conclusion, the ALJ
21
     provided a detailed analysis of Plaintiff’s physical (AR 21-23) and mental (AR 23-25) treatment
22

23   records.

24          The ALJ noted the generally normal and mild results of physical examinations and testing.
25   She also observed Plaintiff’s pattern of selectively taking some prescriptions but not others, and
26
     of failing to follow up with laboratory tests ordered by her physicians. For example, at the June
27

28
                                                      15
 1   13, 2012 examination, Plaintiff was walking daily and gaining weight, which she needed to do.
 2   AR 21. She demonstrated a normal straight leg raise, and normal deep tendon reflexes and
 3
     sensation. AR 21. However Plaintiff had not been taking her prescribed Klonopin or gone for
 4
     bloodwork since her last exam. AR 21. Similarly, physical examinations on March 15 and
 5
     August 1, 2013, and February 4 and June 17, 2014, were generally normal. AR 22. Although Dr.
 6

 7   LeRoy’s September 2013 examination revealed tender points indicative of fibromyalgia, Plaintiff

 8   had a full active range of motion throughout her body, was not interested in alternative pain

 9   medication, and was not taking medication for fibromyalgia. AR 22. At the October 2013
10   appointment, Dr. LeRoy evaluated Plaintiff’s tests, opined that fibromyalgia was the likely
11
     diagnosis, and prescribed Lyrica. AR 22. The record includes no record of further treatment of
12
     physical impairments until October 14, 2015, when Plaintiff sought a new primary care physician
13
     and reported that she was taking no prescription medications. AR 23.
14

15           The ALJ then summarized Plaintiff’s treatment with Dr. Kren and Dr. Williams. AR 23-

16   25. Dr. Kren provided Plaintiff with weekly psychotherapy and initially oversaw her

17   prescriptions of antidepressant medications in consultation with Plaintiff’s primary care
18
     physician. AR 355-57. After Plaintiff failed to report any change in symptoms despite
19
     substantial increases in medication, however, Dr. Kren recommended that Plaintiff need to be
20
     treated by a psychiatrist. AR 357.
21
             In her October 2013 response to Defendant’s inquiry, Dr. Kren’s opined that Plaintiff’s
22

23   depression was situational and not indicative of a permanent disability. AR 372. The doctor

24   noted that Plaintiff did not promptly schedule appointments and was not always compliant with
25   medication. AR 371. When Plaintiff last saw Dr. Kren, she was had stopped taking all of her
26
     medications and was demonstrating poor coping behaviors, including excessive drinking. AR 371.
27

28
                                                     16
 1          When Dr. Williams took over Plaintiff’s mental health care in March 2013, she reported
 2   that although Plaintiff’s primary care physician had increased her prescription for Zoloft from 100
 3
     mg. to 300 mg. Plaintiff had decided that the higher dose was intolerable and took only 100 mg.
 4
     AR 391. Dr. Williams prescribed a different antidepressant and a sleep aid (Restoril). AR 391.
 5
     Plaintiff rejected the sleeping pill prescription in favor of a muscle relaxant (Flexoril) previously
 6

 7   prescribed by her primary care physician. AR 390. Over the course of treatment, Dr. Williams

 8   prescribed various antidepressant medications. Ultimately, Plaintiff’s symptoms seemed to

 9   improve. AR 437-40.
10            The ALJ then proceeded to a detailed analysis of the opinions offered by Dr. Khalifa, Dr.
11
     Van Kirk, and the agency physicians. AR 25-27. The ALJ noted that, but for her depression,
12
     Plaintiff’s mental health was generally normal and Plaintiff was not always compliant with the
13
     prescribed medications. AR 23-25.      The ALJ gave little weight to Dr. Khalifa’s opinion, finding
14

15   it to be inconsistent with treatment records. AR 26. Interestingly, she declined to resolve the

16   inconsistency between medical reports of Plaintiff’s alcohol abuse and Plaintiff’s testimony that

17   she never had a problem with alcohol. AR 26. The ALJ gave generous weight to the opinion of
18
     Dr. Van Kirk, which she found to be consistent with treatment records. AR 26. The ALJ gave
19
     less weight to the opinions of the agency physicians in general since they had not examined
20
     Plaintiff. AR 26. She then proceeded to evaluate each agency physician’s opinion, rejecting
21
     those opinions, or portions thereof, that were inconsistent with the treatment records. AR 26-27.
22

23          Because objective medical evidence did not lead to a determination that was favorable to

24   Plaintiff, the ALJ then proceeded to consider subjective testimony. AR 37. She reviewed the
25   adult function form completed by Ms. Husted, but gave it little weight, particularly to the extent
26
     ///
27

28
                                                      17
 1   that it was inconsistent with Plaintiff’s medical record. AR 27. Finally, the ALJ addressed
 2   Plaintiff’s subjective testimony and reports:
 3

 4                  Although the claimant has described daily activities, which are
                    fairly limited, two factors weigh against considering these
 5                  allegations to be strong evidence in favor of finding the claimant
                    disabled. First, alleged daily activities cannot be objectively
 6                  verified with any degree of certainty. Secondly, even if the
                    claimant’s daily activities are truly as limited as alleged, it is
 7                  difficult to attribute that degree of limitation to claimant’s medical
                    condition, as opposed to other reasons, in view of the relatively
 8                  weak medical evidence and other factors discussed in this decision.
                    Overall, the claimant’s reported limited daily activities are
 9                  considered to be outweighed by the other factors discussed in this
                    decision.
10
                    Despite the complaints of allegedly disabling symptoms, there have
11                  been significant periods of time since the alleged onset date during
                    which the claimant has not taken any medications for those
12                  symptoms. The treatment rendered to the claimant has been very
                    conservative and routine in nature. When the claimant has been
13                  prescribed and taken appropriate medications, the record reveals
                    they were relatively effective in controlling her symptoms.
14
                    The claimant’s ability to drive shows concentration and persistence,
15                  an ability to use hand and foot controls, an ability to turn [her] head
                    (say, when backing up or changing lanes), visual acuity, and an
16                  ability to deal with the stress inherent in operation of a motor
                    vehicle.
17
                    She completed disability forms in a detailed and coherent manner,
18                  demonstrating her ability to follow directions, answer questions,
                    persist in the completion of a task, and remember recent and remote
19                  details.     The claimant was able to pay attention, behave
                    appropriately, remember recent and remote details, answer
20                  questions, follow directions, and persist throughout the
                    approximately 40 minute long hearing, belying any assertions to the
21                  contrary.

22                  AR 21 (internal citations to record omitted).

23
            As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent
24
     already required: that assessments of an individual’s testimony by an ALJ are designed to
25
     ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the individual has
26
27   a medically determinable impairment(s) that could reasonably be expected to produce those

28
                                                      18
 1   symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character and apparent
 2   truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) see also Cole v. Colvin,
 3
     831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.). Because a “claimant’s subjective statements may
 4
     tell of greater limitations than can medical evidence alone,” an “ALJ may not reject the
 5
     claimant’s statements regarding her limitations merely because they are not supported by
 6

 7   objective evidence.” Tonapetyan v. Halter, 242 F.3d 1144, 1147-48 (2001) (quoting Fair v.

 8   Bowen, 885 F.2d 597, 602 (9th Cir. 1989)). See also Bunnell, 947 F.2d at 347 (when there is

 9   evidence of an underlying medical impairment, the ALJ may not discredit the claimant’s
10   testimony regarding the severity of his/her symptoms solely because they are unsupported by
11
     medical evidence). “Congress clearly meant that so long as the pain is associated with a
12
     clinically demonstrated impairment, credible pain testimony should contribute to a determination
13
     of disability.” Id. at 345 (internal quotation marks and citations omitted).
14

15          Nonetheless, the law does not require an ALJ simply to ignore inconsistencies between

16   objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot

17   be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the
18
     medical evidence is still a relevant factor in determining the severity of claimant’s pain and its
19
     disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20
20
     C.F.R. § 404.1529(c)(2)). An ALJ properly considers whether the medical evidence supports or
21
     is consistent with a claimant’s pain testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4)
22

23   (symptoms are determined to diminish residual functional capacity only to the extent that the

24   alleged functional limitations and restrictions “can reasonably be accepted as consistent with the
25   objective medical evidence and other evidence”). Nonetheless, a claimant’s statement of pain or
26
     other symptoms is not conclusive evidence of a physical or mental impairment or disability. 42
27

28
                                                      19
 1   U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p, 2017 WL 5180304 (Oct. 25, 2017). “An ALJ
 2   cannot be required to believe every allegation of [disability], or else disability benefits would be
 3
     available for the asking, a result plainly contrary to the [Social Security Act].” Fair, 885 F.2d at
 4
     603.
 5
            An ALJ may reject symptom testimony that is contradicted by or inconsistent with the
 6

 7   record and, as long as other reasons are provided, lacking the support of objective medical

 8   evidence. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)(holding

 9   that the ALJ did not err in rejecting Carmickle’s testimony that he could lift ten pounds
10   occasionally in favor of a physician’s opinion that Carmickle could lift ten pounds frequently);
11
     Rollins, 261 F.3d at 857; Tonapetyan, 242 F.3d at 1148. The ALJ in this case appropriately
12
     concluded that Plaintiff’s daily activities were not as limited as she alleged.
13
            The medications, treatments, and other methods used to alleviate symptoms are also “an
14

15   important indicator of the intensity and persistence” of a claimant’s symptoms. 20 C.F.R. §§

16   404.1529(c)(3), 416.1529(c)(3); SSR 16-3p. For example, an ALJ may consider unexplained or

17   inadequately explained failure to seek or follow through with treatment, Tommasetti, 533 F.3d at
18
     1039; the use of conservative treatment, Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007);
19
     and any other factors concerning functional limitations and restrictions due to pain or other
20
     symptoms. 20 C.F.R. §§ 404.1529(c)(3)(vii), 416.1529(c)(3)(vii). In this case, the ALJ
21
     contrasted Plaintiff’s allegations of disabling pain and symptoms with a “very conservative
22

23   course of treatment,” consisting primarily of medication and medication management. The ALJ

24   concluded:
25
                    After careful consideration of the evidence, I find that the
26                  claimant’s medically determinable impairments could reasonably
                    be expected to cause the alleged symptoms. However, the
27                  claimant’s statements are not consistent with the above residual
28
                                                       20
 1                  functional capacity assessment, which does incorporate certain
                    limitations that are well supported by the medical evidence of
 2                  record.

 3                  AR 21.

 4          If the ALJ’s credibility finding is supported by substantial evidence in the record, courts

 5   “may not engage in second-guessing.” Thomas, 278 F.3d at 959. The Court will not second

 6   guess the ALJ’s assessment of Plaintiff’s credibility in this case.

 7          IX.     Conclusion and Order

 8          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

 9   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

10   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

11   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

12   Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,

13   Susan Lynne Ashmore.

14
     IT IS SO ORDERED.
15

16      Dated:     November 19, 2018                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      21
